 Case 21-90196    Doc 26   Filed 07/20/21 Entered 07/20/21 08:54:15   Desc Main
                             Document     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS

IN RE:                                       )
                                             )
ERIN E. ROSS and                             )      No. 21-90196
ROBERT L. ROSS,                              )
                                             )
             Debtors.                        )

                  OBJECTION TO CONFIRMATION OF DEBTORS’
                 1st AMENDED PLAN FILED ON JULY 19, 2021

     NOW COMES Ford Motor Credit Company LLC, (hereinafter

"FMCC”), by its attorneys, Califf & Harper, P.C., and pursuant to

Bankruptcy Rule 3015 objects to the Debtors’ Amended Plan for the

following reasons:

     1.   Debtors sought and obtained relief from this Court by a

Chapter 13 Petition filed on or about April 12, 2021.

     2.   On or about February 8, 2018, Robert L. Ross, ("Debtor"

herein), entered into a Retail Installment Contract with April

26, 2021an Pilson Auto Center, Inc.          A copy of the Retail

Installment Contract is attached hereto and made a part hereof as

Exhibit 1.

     3.   On or about February 8, 2018, the Retail installment

Contract was assigned to FMCC.

     4.   Under the terms and provisions of the Retail

Installment Contract, the Debtor agreed to pay FMCC the sum of

$1,162.40 per month for a period of seventy-two (72) months with

the first payment being due on March 10, 2018.

     5.   As security for payment to FMCC, Debtor gave to FMCC a

lien on the Certificate of Title to a 2017 Ford F350, Vehicle

Identification No. 1FT8W3DT0HED76624.            A copy of the Certificate
 Case 21-90196   Doc 26   Filed 07/20/21 Entered 07/20/21 08:54:15   Desc Main
                            Document     Page 2 of 3


of Title is attached hereto and made a part hereof as Exhibit 2.
     6.      Under the terms and provisions of the Amended Chapter

13 Plan the Debtors propose to pay FMCC the sum of $35,000.00

plus interest at the rate of 5% per annum as secured, balance

unsecured.

     7.      Pursuant to 11 U.S.C. Section 1325(a)(5) FMCC is

entitled to the sum of $38,757.97 plus interest at the rate of

5.25% per annum.

     WHEREFORE, FMCC objects to Debtors’ Plan.

     Dated this 20th day of July, 2021.

                           FORD MOTOR CREDIT COMPANY LLC,
                           Creditor,


                          By /s/ Steven L. Nelson
                            For Califf & Harper, P.C.
                            Its Attorneys


Steven L. Nelson 02034646
CALIFF & HARPER, P.C.
1515 5th Avenue
Moline, IL 61265
Phone: 309/764-8300




                             PROOF OF SERVICE

     The undersigned certifies that a copy of the foregoing
instrument was sent to Erin E. Ross and Robert L. Ross, 112 West
Pembroke Street, Tuscola, IL 61953, Attorney John L. Greenleaf,
Jr., 2456 North Main Street, Decatur, IL 62526, the Trustee,
Marsha L. Combs-Skinner, P.O. Box 349, Newman, IL 61942, and the
U.S. Trustee, 401 Main Street, #1100, Peoria, IL 61602 by
enclosing the same in an envelope in a U.S. Post Office mail box
in Moline, IL on the 26th day of April, 2021, or electronically
on July 20, 2021.


                                       /s/ Steven L. Nelson
Case 21-90196   Doc 26   Filed 07/20/21 Entered 07/20/21 08:54:15   Desc Main
                           Document     Page 3 of 3
